department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct uniform issue list se t ep qa‘t legend taxpayer a ira b irae amount h roth_ira f roth_ira c financial_institution g financial_institution d this is in response to your request for a ruling dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ amount dear page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she attempted to transfer amount h in ira b and amount in roth_ira c to similar iras with a different financial_institution taxpayer a asserts that her failure to accomplish a transfer of amounts h and into traditional and roth iras respectively within the 60-day period prescribed by sec_408 was due to a mistake made by an employee of financial_institution d taxpayer a further represents that amounts h and have not been used for any purpose taxpayer a maintained ira b under sec_408 of the code with financial_institution d in addition taxpayer a maintained roth_ira c under sec_408a of the code with the same financial_institution on date taxpayer a visited financial_institution d to request a transfer of amount h in ira b and amount in roth_ira c to similar accounts with financial_institution g taxpayer a signed forms directing the transfer of amount h to ira e and amount to roth_ira f for unexplained reasons the employee of financial_institution d who assisted taxpayer a with the completion of the transfer forms marked the wrong boxes the form used to transfer amount h to ira e was marked roth ira’ and the form used to transfer amount to roth_ira f was marked traditional ra thus amounts h and were transferred to the wrong ira accounts the error was discovered in october of when taxpayer a received a deficiency_notice from the internal_revenue_service for not taking amount h into income when it was converted to a roth_ira based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the transfer of amounts h and from ira b and roth_ira c sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a transfer of amounts h and into traditional and roth iras respectively was due to a mistake made by an employee of financial_institution d page therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount h from ira b and amount from roth_ira c taxpayer a is granted a period of days from the issuance of this letter_ruling to transfer amounts not to exceed amounts h and into traditional and roth iras respectively provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions the contributions will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact i d at sincerely yours nla villdor manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
